We have gone over the motion for rehearing very carefully and are not impressed that our former opinion was wrong. Appellant had the same attorney from the time of his arrest in May till his trial in November following. He had lived in. Dallas many years, and his family lived there. They were present at his trial, as were a number of people who now join his family in an effort to get this case reversed for the refusal of a motion for new trial sought because of newly discovered evidence, consisting of affidavits expressing opinions of members of his family and some of his friends who live in Dallas, that for a number of years his mind had been unsound. It was shown, — as set out in our original opinion, — that the matter of defense on the ground of insanity was suggested and discussed with appellant's attorney before the case went to trial. All of his family were present at the trial, as well as friends whose affidavits are now advanced in support of the proposition of newly discovered evidence. It does not appeal to us that this is the kind of situation or that these facts manifest any abuse of the discretion of the trial court, who heard the witnesses and knew the facts, in overruling the motion for new trial.
The motion for rehearing is overruled.
Overruled.